1
2
                                       JS-6
3
4
5
6
7
8                               UNITED STATES DISTRICT COURT
9                             CENTRAL DISTRICT OF CALIFORNIA
10
11
12   DIEGO RIVERA VALENCIA,                       Case No. 2:17‐cv‐09263‐DOC (SHK)

13                                   Plaintiff,
                                                  JUDGMENT
14                       v.

15   LAU, et al.,
16                                  Defendants.
17
18         Pursuant to the Order Accepting Findings and Recommendation of United
19   States Magistrate Judge,
20         IT IS HEREBY ADJUDGED that this action is DISMISSED without prejudice.
21
22   Dated: March 31, 2020
23                                          HONORABLE DAVID O. CARTER
24                                          United States District Judge

25
26
27
28
